Citation Nr: 0309891	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sarcoidosis, including 
as a result of exposure in service to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1970 to January 
1972, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2002, a hearing was held before the undersigned in 
Washington, D.C., at which the appellant appeared and 
testified under oath.  A transcript of that hearing is of 
record.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record does not reflect any attempt by the RO to 
comply with the VCAA, thereby requiring a remand of this 
appeal for the following further actions:  

1.  The RO should inform the veteran of 
the evidence and information necessary to 
substantiate his claim, and request him 
to provide medical evidence of a nexus 
between his sarcoidosis and his military 
service.  He should also be requested to 
provide any medical records, not already 
of record, pertaining to treatment or 
evaluation of him for sarcoidosis or to 
provide the information and authorization 
necessary for the RO to obtain such 
records on his behalf.  The veteran 
should be informed that the required 
evidence and information must be 
submitted within one year of the date of 
the RO's letter.  

2.  The RO should attempt to obtain a 
copy of any pertinent records identified 
by the veteran.

3.  When the above development has been 
completed and the time period for a 
response has expired, the RO should 
determine whether the medical evidence of 
record is sufficient to substantiate the 
veteran's claim.  If it is not, the RO 
should schedule the appellant for a VA 
examination with a physician with 
appropriate expertise in order to 
determine the etiology of the veteran's 
sarcoidosis.  Based upon this examination 
of the appellant and a review of the 
material in the claims file, the examiner 
should express an opinion concerning 
whether it is at least as likely as not 
that the appellant's sarcoidosis 
originated during his military service, 
is etiologically related to his exposure 
to Agent Orange in Vietnam or is 
otherwise etiologically related to his 
military service.  The rationale for all 
opinions expressed must also be provided.  

3.  Then, the RO should undertake any 
other development it determines to be 
required and then readjudicate the 
veteran's claim for service connection 
for sarcoidosis.  

If the benefit sought on appeal is not granted, the appellant 
and his representative should be furnished a supplemental 
statement of the case and provided an appropriate opportunity 
to respond.  In accordance with proper appellate procedures, 
the case should then be returned to the Board for further 
appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)






4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




